                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

BRIAN H.,                                 )
                                          )
                            Plaintiff,    )
                                          )
                         v.               )                   No. 1:19-cv-03037-TAB-JRS
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                            Defendant.    )


                                 ORDER ON PLAINTIFF’S
                              BRIEF IN SUPPORT OF APPEAL

I.     Introduction

       Plaintiff appeals the Social Security Administration’s denial of his application for

disability insurance benefits. Plaintiff challenges the ALJ’s treatment of his mental impairments

and argues that the ALJ’s finding that his mental impairments do not result in any work-related

limitations is contrary to law and not supported by substantial evidence. As explained in more

detail below, the ALJ’s decision is supported by substantial evidence. Therefore, Plaintiff’s

request for remand [Filing No. 10] is denied.

II.    Background

       Plaintiff filed an application for a period of disability and disability insurance benefits.

The SSA denied his claims initially and upon reconsideration. Following a hearing, the ALJ

determined that Plaintiff was not disabled. Plaintiff appealed the unfavorable decision within the

SSA, but the Appeals Council denied the request for review.

       The ALJ followed the SSA’s five-step sequential process to determine if Plaintiff was

disabled at the time of the decision. First, the ALJ noted that Plaintiff meets the insured status
requirements of the Social Security Act through December 31, 2022. Next, at step one, the ALJ

found Plaintiff had not engaged in substantial gainful activity during the period for which he was

seeking disability benefits. At step two, the ALJ determined that Plaintiff had the following

severe impairments: degenerative disc disease with history of lumbar fusion; degenerative joint

disease; and obstructive sleep apnea. The ALJ found that these medically determinable

impairments significantly limited Plaintiff’s ability to perform basic work activities as required

by SSR 85-28. Additionally, the ALJ noted that Plaintiff has a non-severe impairment of

depression, which the ALJ found had no more than a minimal effect on his ability to perform

basic work activities. [Filing No. 6-2, at ECF p. 18.]

       At step three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Before reaching step four, the ALJ

determined Plaintiff’s residual functional capacity, or his remaining ability to function despite

his limitations. The ALJ concluded that Plaintiff had the RFC to perform “light work” as

defined in 20 C.F.R. § 404.1567(b), with the following limitations:

       [Plaintiff] can lift, carry, push, and/or pull 20 pounds occasionally and 10 pounds
       frequently; stand or walk for six hours per eight-hour workday; sit for six hours
       per eight-hour workday; occasionally balance on level surfaces; stoop, kneel,
       crouch, and climb ramps and stairs; never crawl and climb ladders, ropes, and
       scaffolds; and avoid concentrated exposure to wetness and unprotected heights.

[Filing No. 6-2, at ECF p. 21.]

       The ALJ concluded at step four that Plaintiff is capable of performing past relevant work

as a light, skilled aircraft maintenance supervisor at the medium exertional level; a light, skilled

safety inspector, at the semi-skilled level; and a sedentary, skilled automotive service manager, at

the light exertional level. Accordingly, the ALJ concluded that Plaintiff was not disabled.



                                                  2
III.   Discussion

       Plaintiff’s argument on appeal relates solely to the ALJ’s finding that Plaintiff’s mental

impairments do not result in any work-related limitations. Plaintiff contends this was not

supported by substantial evidence and contrary to law. [Filing No. 10, at ECF p. 1.] This Court

reviews an ALJ’s decision to determine whether the ALJ’s factual findings are supported by

substantial evidence. See, e.g., Biestek v. Berryhill, __ U.S. __, __, 139 S. Ct. 1148, 1153 (2019)

(“On judicial review, an ALJ’s factual findings. . . shall be conclusive if supported by substantial

evidence.” (Internal quotation marks omitted)). “Substantial evidence is not a demanding

requirement. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Martin v. Saul, No. 19-1957, __ F.3d __, __, 2020 WL 595998, at *2 (7th

Cir. Feb. 7, 2020) (internal citation and quotation marks omitted).

       Plaintiff sets out a detailed, multifaceted argument in relation to this sole issue. First, he

argues that the ALJ erred in her step two analysis, pointing out that the standard at that step is a

de minimis standard. [Filing No. 10, at ECF p. 11.] Then, Plaintiff contends that the ALJ erred

with her RFC assessment because the RFC failed to include all the limitations arising from all of

Plaintiff’s impairments, including those that are not severe. [Filing No. 10, at ECF p. 12.] Thus,

Plaintiff argues that the ALJ’s step two and RFC findings did not reasonably conclude that the

evidence demonstrated no mental limitations. [Filing No. 10, at ECF p. 15.]

       At step two, so long as the ALJ found some combination of severe impairments and

proceeded through the remaining steps while considering all impairments, both severe and non-

severe, any alleged error is, at best, harmless. See, e.g., Ray v. Berryhill, 915 F.3d 486, 492 (7th

Cir. 2019) (“Step two is merely a threshold inquiry; so long as one of a claimant’s limitations is

found to be severe, error at that step is harmless.”); Castile v. Astrue, 617 F.3d 923, 926-27 (7th



                                                  3
Cir. 2010) (“As long as the ALJ determines that the claimant has one severe impairment, the ALJ

will proceed to the remaining steps of the evaluation process. Therefore, the step two

determination of severity is merely a threshold requirement.” (Internal citations and quotation

marks omitted)). In this case, the ALJ found Plaintiff had multiple severe impairments:

degenerative disc disease with history of lumbar fusion, degenerative joint disease, and

obstructive sleep apnea. [Filing No. 6-2, at ECF p. 17.] The ALJ then proceeded to the

remaining steps of the evaluation process. Thus, any error at step two was harmless and need not

be evaluated in more detail.

       As for Plaintiff’s argument regarding the ALJ’s RFC analysis, Plaintiff improperly

conflates diagnosis of an impairment with functional limitations. While Plaintiff correctly

recognizes that the ALJ must consider all of Plaintiff’s impairments in assessing his RFC,

including those that are not severe, Plaintiff’s argument intermixes the concepts of assessing all

impairments and of failing to include all functional limitations from those impairments. [Filing

No. 10, at ECF p. 12-17.] These are two different things. Plaintiff does not cite to specific

findings in the record of functional limitations that the ALJ omitted. Rather, Plaintiff

summarizes medical evidence indicating that Plaintiff had mental impairments.

       For instance, Plaintiff notes that Dr. Chago Matos with the Department of Veterans

Affairs completed a questionnaire on Plaintiff in which he “described numerous more than

minimal limitations, including forgetfulness, easy distractibility, feeling short-tempered, lashing

out at others, lack of motivation, and avoidance of certain movements for fear of pain.” [Filing

No. 10, at ECF p. 16.] Dr. Matos’s notes were a summary of Plaintiff’s symptoms and an

opinion about his mental impairment of depressive disorder and a chronic pain disorder, not a

finding of functional limitations. While it is true that an ALJ’s RFC assessment must encompass



                                                 4
all of a claimant’s functional limitations supported by the medical record, the mere diagnosis of

an impairment is not sufficient. See, e.g., Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014) (“As

a general rule, both the hypothetical posed to the VE and the ALJ’s RFC assessment must

incorporate all of the claimant’s limitations supported by the medical record.”); Gentle v.

Barnhart, 430 F.3d 865, 868 (7th Cir. 2005) (“Conditions must not be confused with disabilities.

The social security disability benefits program is not concerned with health as such, but rather

with ability to engage in full-time gainful employment. A person can be depressed, anxious, and

obese yet still perform full-time work.”). Here, Plaintiff has not described how the diagnoses he

cites translated into work-related limitations that the ALJ failed to address.

       Additionally, and importantly, the ALJ evaluated all of Plaintiff’s impairments, including

mental health impairments classified as non-severe. [Filing No. 6-2, at ECF p. 18-20, 25.] In

relation to Plaintiff’s depression, the ALJ noted that Plaintiff’s treatment consisted of eight

sessions of mental health outpatient therapy. In addition, Plaintiff declined medications. [Filing

No. 6-2, at ECF p. 18.] The ALJ summarized Plaintiff’s reported symptoms, including fatigue,

no desire to participate in activities he once enjoyed, outbursts and irritability, mood changes,

feelings of hopelessness, forgetfulness, lack of motivation, and more. [Filing No. 6-2, at ECF p.

18.] But the ALJ also noted that Plaintiff denied thoughts of hurting himself or others. [Filing

No. 6-2, at ECF p. 18.] In addition, follow-up office visit notes stated Plaintiff had “tired, fair,

okay mood and tearful, mildly depressed, congruent affect. Thought process was logical and

linear and speech was normal. [Plaintiff]’s memory appeared intact.” [Filing No. 6-2, at ECF p.

18.] Finally, the ALJ referenced a later statement by Plaintiff’s treating psychologist stating that

Plaintiff’s primary mental health treatment focus was on his persistent pain, but also noting

anxiety and depression symptoms. [Filing No. 6-2, at ECF p. 18.]



                                                  5
       The ALJ also assessed Plaintiff’s depression using the four broad areas of mental

functioning known as “paragraph B” criteria set out in the disability regulations for evaluating

mental disorders. [Filing No. 6-2, at ECF p. 19.] The ALJ found Plaintiff had a mild limitation

in each of the four areas. [Filing No. 6-2, at ECF p. 19.] The ALJ also reiterated, however, that

these limitations identified in the paragraph B criteria “are not a residual functional capacity

assessment” but rather were used to rate the severity of Plaintiff’s mental impairments at steps

two and three. [Filing No. 6-2, at ECF p. 19.] Instead, the ALJ explained:

       The mental residual functional capacity assessment used at steps 4 and 5 of the
       sequential evaluation process requires a more detailed assessment by itemizing
       various functions contained in the broad categories found in paragraph B of the
       adult mental disorders listings in 12.00 of the Listing of Impairments (SSR 96-
       8p). Therefore, the following residual functional capacity assessment reflects the
       degree of limitation I have found in the “paragraph B” mental functional analysis.

[Filing No. 6-2, at ECF p. 20.]

       Later in her decision, the ALJ again referenced Plaintiff’s mental impairments, noting

that two state agency psychological consultants concluded that Plaintiff did not have any severe

mental impairment. [Filing No. 6-2, at ECF p. 25.] The ALJ reiterated that Plaintiff’s treatment

records demonstrated that Plaintiff attended only eight outpatient sessions during the relevant

time period and took no prescription medication. [Filing No. 6-2, at ECF p. 25.] Finally, the

ALJ once again found that the medical records indicated Plaintiff’s primary mental health

treatment focus was on his persistent pain. [Filing No. 6-2, at ECF p. 25.] Thus, the ALJ

analyzed Plaintiff’s depression using the four “paragraph B” criteria for mental functioning and

found no more than mild limitations, and then discussed whether Plaintiff’s depression warranted

further limitations to Plaintiff’s RFC later in her decision.

       Plaintiff further argues that the ALJ’s alleged failures relating to step two and the RFC

assessment also implicated the ALJ’s credibility assessment of Plaintiff’s subjective symptoms.

                                                  6
[Filing No. 10, at ECF p. 13.] Specifically, Plaintiff contends that the ALJ “did not reasonably

conclude that the record contradicted Plaintiff’s description of more than minimal mental

limitations.” [Filing No. 10, at ECF p. 17.] In making a credibility determination, “[a]n ALJ

should consider elements such as objective medical evidence of the claimant’s impairments, the

daily activities, allegations of pain and other aggravating factors, functional limitations, and

treatment (including medication).” Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006)

(internal quotation marks omitted). “So long as an ALJ gives specific reasons supported by the

record we will not overturn his credibility determination unless it is patently wrong.” Curvin v.

Colvin, 778 F.3d 645, 651 (7th Cir. 2015). Additionally, the Court looks at the ALJ’s decision

and reads it as a whole. See, e.g., Rice v. Barnhart, 384 F.3d 363, 370 n. 5 (7th Cir. 2004)

(“Because it is proper to read the ALJ’s decision as a whole, and because it would be a needless

formality to have the ALJ repeat substantially similar factual analyses at both steps three and

five, we consider the ALJ’s treatment of the record evidence in support of both his conclusions at

steps three and five.” (Internal citation omitted)).

       Here, the ALJ’s assessment of Plaintiff’s symptoms was not patently wrong. As the

Commissioner notes, while the ALJ concluded that Plaintiff’s mental impairments were not

severe, she still reasonably evaluated Plaintiff’s allegations of his symptoms. [Filing No. 14, at

ECF p. 7.] The ALJ acknowledged Plaintiff’s function report and hearing testimony in which

Plaintiff indicated he had memory and concentration issues, irritability, trouble being around

others for long periods of time, and other symptoms. [Filing No. 6-2, at ECF p. 18-19, 24-25.]

The ALJ also took into consideration Plaintiff’s wife’s report, which stated the same general

issues with completing tasks and getting along with others due to mood swings or how Plaintiff

feels. [Filing No. 6-2, at ECF p. 23-24.] The ALJ did not doubt that Plaintiff has a variety of



                                                  7
symptoms. [Filing No. 6-2, at ECF p. 22.] However, the ALJ concluded that she did not find

“consistency in the evidence of symptoms of such a frequency, duration, or intensity as to

prevent him from working at the level [the ALJ] assessed.” [Filing No. 6-2, at ECF p. 22.]

       In evaluating Plaintiff’s subjective symptoms, the ALJ cited specific record evidence,

including the objective medical evidence and sparse treatment records, and found that Plaintiff’s

subjective statements were not consistent with the evidence to the extent that he would be unable

to work as the ALJ had assessed. [Filing No. 6-2, at ECF p. 25.] The ALJ also considered the

fact that Plaintiff did not require medication to aid in treatment for his mental impairments and

that the focus throughout his treatment records was on treating Plaintiff’s underlying pain.

[Filing No. 6-2, at ECF p. 25.] In addition, as noted above, the ALJ cited to the reports of two

state agency psychological consultants, who concluded that Plaintiff did not have any severe

mental impairments. [Filing No. 6-2, at ECF p. 25.]

       Plaintiff argues that the ALJ failed to address numerous portions of the record, such as

Plaintiff’s VA rating and the questionnaire Dr. Matos completed. [Filing No. 10, at ECF p. 17-

18.] It is well-settled that an ALJ need not address every single piece of evidence or testimony

presented. See, e.g., Loveless v. Colvin, 810 F.3d 502, 507 (7th Cir. 2016) (“[A]n ALJ is not

required to list each document he considered, but must only weigh the relevant evidence.”);

Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015) (“[A]n ALJ is not required to provide a

complete and written evaluation of every piece of testimony and evidence, but must build a

logical bridge from the evidence to his conclusion.” (Internal citation and quotation marks

omitted)). Moreover, 20 C.F.R. § 404.1504 states that a decision from another governmental

agency about whether an individual is disabled or entitled to any benefits is “not binding” on the

SSA. The SSA will, however, consider all of the supporting evidence underlying such a decision



                                                 8
that is received with a Social Security claim. Id. Plaintiff has not provided the Court with any

specific evidence that was provided in support of that decision that he alleges the ALJ failed to

address. Additionally, as noted above, Dr. Matos did not impose any functional limitations in

the questionnaire. And the ALJ acknowledged the symptoms Dr. Matos referenced in her

decision, including Plaintiff’s mood swings, fatigue, nervousness, hopelessness, and lack of

motivation. [Filing No. 6-2, at ECF p. 18.]

       Plaintiff’s remaining arguments regarding the ALJ not giving proper consideration

certain evidence, such as Plaintiff’s wife’s function report, treatment records, and activities of

daily living, essentially ask the Court to reweigh the evidence. The Court cannot do so. See,

e.g., Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (“The court is not to reweigh

evidence, resolve conflicts, decide questions of credibility, or substitute its judgment for that of

the Commissioner. Where substantial evidence supports the ALJ’s disability determination, we

must affirm the decision even if reasonable minds could differ concerning whether the claimant

is disabled.” (Internal citations, quotation marks, and brackets omitted)). Additionally, Plaintiff

argues that the ALJ failed to acknowledge the limited nature of the activities Plaintiff can do, but

Plaintiff does not assert any specific functional limitations the ALJ failed to account for or how

his RFC should have been more limited.

       Finally, Plaintiff contends that the ALJ erred by failing to acknowledge his exemplary

work history as a factor weighing in his favor. [Filing No. 6-2, at ECF p. 21.] However, “work

history is just one factor among many, and it is not dispositive.” Loveless, 810 F.3d at 508. See

also Summers v. Berryhill, 864 F.3d 523, 529 (7th Cir. 2017) (“Although a consistent work

history weighs in favor of a positive credibility finding, it is still just one factor among many,

and it is not dispositive.” (Internal citation and quotation marks omitted)).



                                                  9
IV.     Conclusion

        Plaintiff failed to show any error with the ALJ’s decision in relation to the evaluation of

his mental impairments. The ALJ’s findings were supported by substantial evidence. Therefore,

Plaintiff’s request for remand [Filing No. 10] is denied and the Commissioner’s decision is

affirmed.

      Date: 3/18/2020
                           _______________________________
                            Tim A. Baker
                            United States Magistrate Judge
                            Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email




                                                 10
